Citation Nr: 1446609	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  07-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a headache disorder, to include a disorder manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.  She also had unverified reserve duty.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction now resides with the VA RO in New Orleans, Louisiana.

In December 2007, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the claims file.

This matter was previously before the Board in July 2010 and February 2013, at which point it was remanded for additional development.  The matter is returned to the Board for additional appellate review.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

The Veteran does not have a medically-diagnosed headache disorder, or a disorder manifested by headaches that began in service or that is linked to any established in-service injury, disease or event.



CONCLUSION OF LAW

The criteria for service connection for a headache disorder, or a disorder manifested by headaches, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  In the present case, notice was provided by a letter dated in May 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration records, and the Veteran's statements.  The Veteran has alleged that her Army Reserve records would assist in her claim.  The matter was remanded in July 2010 in order to obtain those records.  On remand, the VA RO was unable to locate the records and placed a formal memorandum of unavailability in the claims file.  The Board finds that the VA RO has properly attempted to obtain the records, and no further attempts are necessary.

The Veteran has been afforded adequate examinations on the issues on appeal.  VA provided the Veteran with a VA examination in May 2013.  The claim was remanded in September 2013 for either a VA opinion by the same examiner or a new VA examination.  The May 2013 VA examiner provided an additional medical opinion in November 2013.  As discussed in detail below, the VA examination and opinion are adequate.  The Veteran was interviewed and physically examined, and the provider discussed review of the claims files.  Therefore, the Veteran has been afforded an adequate examination on the issue on appeal.

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties, (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2007 Board hearing, the AVLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable evidentiary burden that the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the non-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts

The Veteran alleges that she has a chronic headache disorder, or a disorder that was manifested by headaches, that began in service and continues today.

A review of the service treatment records show that she was treated in service for headaches.  In November 1982 she reported that she was taking medication for headaches.  In November 1983 she reported that her husband hit her up against a wall.  She was diagnosed with a head contusion.  She did not lose consciousness and did not report a headache.  In a separate 1983 treatment record she complained of a headache with nausea and vomiting.  Acute viral syndrome was diagnosed and subsequently resolved.  A May 1984 treatment note diagnosed acute sinusitis.  There were no further notations of sinusitis.  A separation examination is not of record.

A review of post-service medical treatment records show that the Veteran was treated sporadically for headaches.  In a November 1988 report of medical history, the Veteran checked "no" in response to the question of whether she had frequent or severe headaches.  She had specifically checked "yes" in response to other questions, including whether she had "stomach, liver, or intestinal trouble," providing highly probative evidence against this claim.

Reports of headaches include two to three reports a year from the years of 2003 to 2010.  There is no diagnosis of a headache disorder of record.  Headaches were attributed to several causes including: involvement in an altercation, persistent sinus congestion/upper respiratory illness, and depression/stress.  Several treatment records note that there were headaches without any neurologic symptoms.  

In 2004 the Veteran noted that she had complained of headaches "on and off" throughout her whole life.  However, as discussed above, in November 1988 she reported that she did not have headaches.  Additionally, in her enlistment examination in May 1981, she specifically noted that she did not have frequent or severe headaches.  

The Board, in its February 2013 remand, found that a VA examination was necessary as the Veteran had sought treatment for headaches both in service and post-service.

In the May 2013 VA examination, the examiner reviewed the Veteran's claims file and recited the Veteran's reported history.  The Veteran reported that she had headaches for as long as she could remember, including as a child.  She reported that she takes ibuprofen daily for headaches and has headaches approximately twice a week.  She stated that the headache was on one side of her head and lasted until she took medication.  She reported the pain was pulsating or throbbing and stabbing.  She reported nasal stuffiness and she reported using a nasal spray when she could not breathe.  She reported a diagnosis of sinusitis in February 2013 and she was given medication for allergic rhinitis.  She did not report any other non-headache symptoms associated with the headaches.      

The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  CT scan revealed bilateral sinusitis - maxillary with hypertrophy of the turbinates, suspect obliteration of the right ostiomeatal complex, and right-sided nasal septum deviation.  The examiner diagnosed chronic headaches due to sinusitis.

The examiner opined that the Veteran's claimed condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:

Given all of the medical evidence, she has not been diagnosed with migraine or tension headaches, nor does she meet the criteria.  Due to the fact of taking allergy and sinus medicine and the history of preexisting headaches off and on all her life, this examiner must conclude that (1) her headaches are pre-existing before the military (2) that her headaches most likely are due to chronic allergic rhinitis and sinusitis (3) that the headaches were not aggravated by service as her symptoms were not chronic and recurrent while in service - they were acute and resolved in service.  She denied a headache with the in service contusion. (4) That the headaches according to her application for reserve status in 1988, the headaches were not chronic or worse in the presumptive period.  (5)  That by her history of headaches and symptoms now, her current report of headaches has worsened since 2010 many years after service and is due to the pre-existing condition and not her in service condition.

The Board, in its September 2013 remand, found that the May 2013 examination was adequate, but the opinion was not in accordance with the appropriate legal standards.  Accordingly, the Board remanded for another opinion by the same examiner.

The Board specifically requested that the examiner to address whether the Veteran's allergy and sinus disorder clearly and unmistakably (undebatably) existed prior to her entrance into service, and if so whether there is clear and unmistakable evidence that such disorder did not increase in severity during service.  If there was an increase in severity, the examiner was asked to address whether the increase in disability was beyond the natural progress of the disease.

In the alternative, if the allergy and sinus disorder did not clearly and unmistakably exist prior to service, the examiner was asked whether any currently diagnosed disorder manifested by headaches had its onset during service, or related to any event of service.

The Board finds that the examiner appropriately answered all of the questions posed in the November 2013 VA opinion.

In the November 2013 VA opinion the examiner opined that "it is less likely than not that the Veteran's allergy and sinus disorder which is manifested by headaches clearly and unmistakably existed prior to entry into service."  The examiner noted that the evidence was conflicting.  The Veteran had reported that she had headaches all of her life.  However, her entrance examination did not note a history of headaches or a sinus disorder.  

As the examiner did not find that the Veteran's disorder clearly and unmistakably pre-existed service, the examiner did not address whether it had increased in severity during service, or whether any increase was beyond the natural progress of the disease or disability.

In the November 2013 opinion, the examiner also opined that "it is more likely than not that the Veteran's acute allergy and sinus disorder in service with a headache was an acute process and occurred on one occasion from 5/9/84-5/16/84," and that "it is less likely than not that her current report of headaches is related to any event of service."  In service the Veteran was treated for sinusitis with a headache.  However, after separation from service she was not diagnosed with sinusitis until approximately 20 years later in 2004.  The examiner also provided the following rationale:

A onetime incidence of sinusitis/rhinitis and a frontal headache in 1984 and again one week later for allergic conjunctivitis in association with sinusitis does not show chronicity. . . .  According to Goldman: Goldman's Cecil Medicine, 24th ed.; Chapter 405 "Headaches attributed to rhinosinusitis are frontal headaches with pain in the face, ears, or teeth.  The onset of pain is simultaneous with the rhinosinusitis, and the headache and face pain resolve within 7 days after successful treatment.  Treatment of acute sinusitis (Chapter 434) should resolve the headache.  If it does not, an underlying primary headache disorder is likely."

Analysis

Preliminarily, the Board notes that the probative medical evidence of record establishes that the Veteran does not manifest a headache disorder.  Rather, the medical evidence establishes that the Veteran has a sinus or allergy disorder that is manifested by headaches.  

The Veteran alleges that the sinus or allergy disorder manifested by headaches was incurred in or aggravated by her active duty service.  As noted above, there is some evidence, including the Veteran's testimony, that her disorder, manifested by headaches, pre-existed service.  However, there is also probative evidence against a finding that any disorder pre-existed service, including the Veteran's own statements at her enlistment examination.  

The Veteran is presumed in sound condition except for all defects listed at the entrance examination.  Once the presumption of soundness attaches, only clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.

Since the presumption of soundness is not rebutted, the Board will turn to the issue of direct service connection.  The Board acknowledges that there was a diagnosis of sinusitis with headaches in service, and that the Veteran has a current diagnosis of sinusitis.  However, the most probative medical evidence suggests that there is no link between the Veteran's in-service, one-time diagnosis of sinusitis and her current diagnosis.

In this regard, the Board notes that the VA examiner provided clear opinions with detailed rationale.  According to the examiner, the Veteran had an acute incident of sinusitis in service in 1984, which was fully resolved upon separation.  The Veteran specifically reported in 1988 that she did not have frequent or severe headaches.  The Veteran did not report headaches again until 2004.  

While the Veteran may sincerely believe that her headaches are related to her active duty service, the medical or lay evidence must establish that it is at least as likely as not that current disability is the result of active duty service.  While the Veteran is competent to report symptoms of headaches, there is no indication that the Veteran is competent to provide lay medical evidence linking current sinusitis with headaches to her service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the link alleged by the Veteran is observable by a lay person.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent nexus evidence to link sinusitis with headaches to the Veteran's service, and her lay opinion lacks probative value.  

The probative value of the Veteran's lay contention that her current headaches, which are now attributed to sinusitis, are manifestations showing that sinusitis was incurred in service is also diminished because of the length of time between her service and the currently-diagnosed disorder.  There is a 20 year gap between the one-time treatment of headaches and sinusitis in service and post-service evidence of reports of headaches, with the same gap between the Veteran's service and a diagnosis off sinusitis with headaches.  In particular, the Board notes that memory over such a long period is fallible.  The Veteran's post-service reserve records are also unfavorable to the claim, since no medical treatment of headaches or sinusitis was required, and the Veteran denied such symptoms.  

The Board understands the Veteran's concerns.  However, the most probative evidence of record at this time indicates that a current sinus or allergy disorder manifested by headaches is not linked to her active duty service.  Simply stated, while it is not impossible that there might be a connection between the episode of sinusitis and complaints of headache in service and sinusitis and allergies with complaints of headaches diagnosed some 20 years after service, the preponderance of the probative and persuasive evidence indicates that it is less than likely (a less than 50 percent chance) that any sinus or allergy disorder with complaints of headaches is related to service, notwithstanding any indication to the contrary.  

Accordingly, service connection for a headache disorder, or a disorder manifested by headaches, to include an allergy disorder, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a headache disorder, or a disorder manifested by headaches is denied.





____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


